Citation Nr: 0110235	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-10 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a gunshot wound to the left ankle, currently 
evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1978 to September 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected residuals of a gunshot 
wound to the left ankle are shown to be demonstrated by 
impairment of the tibia manifested by malunion with likely 
marked ankle disability.  



CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for 
the service-connected residuals of a gunshot wound to the 
left ankle have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5271, 5262 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

A careful review of the veteran's service medical records 
shows that, in November 1979, the veteran sustained a gunshot 
wound to the anterior aspect of his left distal leg, which 
resulted in a comminuted posterior malleolar fracture.  At 
that time, the veteran underwent a primary debridement and 
removal of the projectile.  

Shortly thereafter, in December 1979, open reduction and 
attempted internal fixation of the posterior malleolus 
fractures was performed.  The fracture, however, was badly 
comminuted and resisted internal fixation.  

In Medical Board proceedings concluded in August 1980, the 
veteran was ultimately deemed unfit for duty due to physical 
disability manifested by gunshot wound, left leg, resulting 
in a comminuted fracture, posterior malleolus, left tibia, 
healed.  

The veteran was initially afforded a VA examination in 
October 1980.  At that time, the veteran reported the history 
of gunshot wound to the left ankle while in service.  A 
physical examination of the ankle showed a total of three 
scars, two being 2 inches in length and the other being 21/2 
inches in length.  The range of motion of the ankle was 
recorded as dorsiflexion to 10 degrees, plantar flexion to 35 
degrees, lateral flexion to 10 degrees and medial flexion to 
10 degrees.  

The veteran also reported experiencing difficulties with his 
ankle in that he was completely unable to run due to pain.  
He also reported pain and swelling with walking and expressed 
a belief that both feet gave him problems secondary to his 
gunshot injury.  

X-ray studies performed in conjunction with the examination 
revealed a slight defect in the distal tibia with the 
appearance of residual from a gunshot wound passing through 
the bone.  There were also numerous tiny metallic densities 
in the soft tissues anterior and posterior to the tibia, as 
well as in the tibia, indicating residual from a gunshot 
wound.  

The final diagnoses included those of gunshot wound of the 
left ankle and lower leg area with residuals and comminuted 
fracture of the posterior malleolus of the left tibia with 
residuals, postoperative, with limitation of motion of the 
left ankle due to gunshot wound.  

Most recent VA examination was undertaken in December 1997.  
At that time, the veteran complained of sharp pain in the leg 
and ankle occurring in the morning or when he walked uphill.  
He also noted that his ankle did not bend and that he had to 
hang it off the side of the bed while he was sleeping.  

On physical examination, the range of motion was recorded as 
dorsiflexion to 0 degrees, plantar flexion to 40 degrees.  
The veteran was also noted to have three old scars, one on 
the anterior ankle at the site of the gunshot wound and two 
old posterior surgical scars.  The examination also revealed 
positive tenderness on the medial and lateral malleolus.  In 
addition, the veteran had taut bands on the Achilles tendon 
on the left leg, as well as the gastrocnemius, which were 
also positive for tenderness.  

The final impression was that of Achilles tendon contracture, 
status post left ankle fracture with multiple metal 
fragments.  The examining physician went on to note that with 
flare-ups the veteran may have decreased range of motion, but 
that any such decreases could not be quantified without 
examining him at that time.  



II.  Analysis

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  

Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this instance, the Board is satisfied that all available 
relevant evidence has been obtained regarding the claim and, 
in light of the favorable action taken hereinbelow, that no 
further assistance to the veteran is required to comply with 
either 38 U.S.C.A. § 5107(a) (1999) or the Veterans Claims 
Assistance Act of 2000.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are considered in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion and atrophy.  Painful motion with the 
joint or periarticular pathology which produces disability 
warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59.  

The veteran's service-connected left ankle disability is 
currently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under 
Diagnostic Code 5271, a 10 percent evaluation is assigned for 
moderate limitation of motion of the ankle.  A 20 percent 
evaluation is warranted for marked limitation of motion of 
the ankle.  

Under Diagnostic Code 5262, a 10 percent evaluation is 
warranted for malunion of the tibia and fibula with slight 
ankle disability.  A 20 percent evaluation is assigned for 
malunion with moderate ankle disability.  A 30 percent 
evaluation is warranted for malunion with marked ankle 
disability.  

After a thorough review of the evidence of record, the Board 
finds that, when considering the veteran's demonstrated 
functional impairment and malunion of the tibia, the 
disability picture presented by his service-connected 
residuals of a gunshot wound to the left ankle, is likely 
manifested by the criteria for the assignment of a 30 percent 
rating under Diagnostic Code 5262.  38 C.F.R. § 4.71a 
including Diagnostic Code 5262.  

In light of the evidence of record, the Board finds that the 
preponderance of the evidence supports the claim for an 
increased rating for the service-connected residuals of a 
gunshot wound to the left ankle.  



ORDER

An increased rating of 30 percent for the service-connected 
residuals of a gunshot wound to the left ankle, is granted, 
subject to the regulations controlling the disbursement of VA 
monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

